Title: To George Washington from General Henry Clinton, 2 December 1778
From: Clinton, Henry
To: Washington, George


  
    sir.
    [New York] December 2d 1778.
  
  I have received your letter of the 27th of last month relative to the Exchange of Prisoners proposed by me in mine to Your Excellency of the 10th and in consequence thereof I shall send Two Commissioners to meet the like number on Your part, at the time and place appointed, when I hope both parties will enter upon the business 
    
    
    
    proposed, with that zeal which the importance of the Object may require.
I propose sending with my Commissioners as is usual upon such occasions, One Commissioned Officer, One Serjeant and Eight private Centinels.
It is to be understood, that the place of meeting is to be exempt from every kind of military operation during the meeting of the Commissioners.
For the more immediate dispatch of business, it may be necessary that the Commissioners should be authorised to grant passports signed by both parties, to suffer persons that may be employed in carrying Letters to the Head-Quarters of both Armies, to pass unmolested. I am with due respect Your Excellency’s Most Humble servant

  H. Clinton

